Appeal Dismissed and Memorandum Opinion filed April 27, 2021.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00167-CV

                      ALANNA DIANE ALLEN, Appellant
                                           V.

                          CVMF GROUP LLC, Appellee

                On Appeal from County Civil Court at Law No. 4
                             Harris County, Texas
                       Trial Court Cause No. 1146178

                           MEMORANDUM OPINION

      This is an appeal from a final judgment February 19, 2020. Appellant’s brief
was due March 5, 2021. No brief or motion to extend time to file the brief was filed.

      On March 18, 2021, the court ordered appellant to file a brief by April 5, 2021.
We cautioned that if appellant failed to comply with our order, we would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or motion
to extend time to file the brief has been filed.
      Therefore, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                            2